 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOSHUA SNYDER,                                    Case No.: 1:18-cv-01495-BAM (PC)
12                      Plaintiff,                     ORDER GRANTING MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
13          v.
14   WOFFORD, et al.,                                  (ECF No. 2)

15                      Defendants.                    ORDER DIRECTING PAYMENT OF
                                                       INMATE FILING FEE BY CALIFORNIA
16                                                     DEPARTMENT OF CORRECTIONS
17

18          Plaintiff Joshua Snyder (“Plaintiff”) is a state prisoner proceeding pro se in this civil

19   action pursuant to 42 U.S.C. § 1983. This action was initiated on August 1, 2018, in the

20   Sacramento Division of the United States District Court for the Eastern District of California, and

21   was transferred to the Fresno Division on October 30, 2018. (ECF No. 5.) On August 1, 2018,

22   Plaintiff filed the instant motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

23   (ECF No. 2.) A certified copy of Plaintiff’s prisoner trust fund account statement was filed on

24   October 30, 2018. (ECF No. 8.)

25          Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

26   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

27   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

28   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s
                                                       1
 1   trust account. The California Department of Corrections is required to send to the Clerk of the

 2   Court payments from Plaintiff’s trust account each time the amount in the account exceeds

 3   $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 4          Accordingly, IT IS HEREBY ORDERED that:

 5               1. Plaintiff's application to proceed in forma pauperis (ECF No. 2) is GRANTED;

 6               2. The Director of the California Department of Corrections or his/her designee

 7          shall collect payments from Plaintiff’s prison trust account in an amount equal to

 8          twenty per cent (20%) of the preceding month’s income credited to the prisoner’s

 9          trust account and shall forward those payments to the Clerk of the Court each time

10          the amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

11          until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

12          The payments shall be clearly identified by the name and number assigned to this

13          action;

14               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

15          Plaintiff=s in forma pauperis application on the Director of the California Department of

16          Corrections, via the court’s electronic case filing system (CM/ECF); and

17               4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

18          Department, U.S. District Court, Eastern District of California.

19
     IT IS SO ORDERED.
20
21      Dated:        November 1, 2018                          /s/ Barbara   A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
